E87 5 GPUS 7B Document sit Figd Osas/et Baer oR

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wooeee =--X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE :
-against- (Seems :
20-CR- 51708): !
KAREEM GRANT, OMENT |
“ERONEC Al :

 

 

ee MN [2

Defendant KAREEM GRANT hereby voluntarily consents to participate in the following
proceeding via videoconferencing or teleconferencing:

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

X —s Conference Before a Judicial Officer

 

 

 

 

 

Defendant's Signature (by Deveraux Cannick) Defendant’s Counsel's Signature |
KAREEM GRANT DEVERAUX CANNICK
Print Defendant's Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

Date | U.S. District Judge/U+S-Magistratedudge

 

 
